ICJ_057_ReviewJudgment158UNAT_CARAT_NA_1973-07-12_ADV_01_NA_08_FR.txt. OPINION DISSIDENTE DE M. DE CASTRO

Je me vois à regret dans l'obligation de joindre à l’avis de la Cour une
opinion dissidente.

Je suis d’accord avec la majorité des membres de la Cour sur la com-
pétence de la Cour pour donner cet avis et me permets d’indiquer mes
raisons à ce sujet.

Je ne suis pas d’accord avec les conclusions de la majorité des membres
de la Cour sur le fond de l’affaire et je crois devoir exposer les raisons qui
étayent mon dissentiment.

* *

I. QUESTIONS PRÉALABLES
A. Compétence de la Cour

1. La question préalable de la compétence de la Cour pour donner un
avis dans l’affaire n’a pas été soulevée par les parties intéressées mais la
règle du forum prorogatum ne joue pas à l’égard des avis consultatifs et la
Cour «n’en doit pas moins, conformément à son Statut et à sa jurispru-
dence constante, examiner d’office la question de sa propre compétence»
(Compétence en matière de pêcheries (Royaume-Uni c. Islande), compé-
tence de la Cour, arrêt, CI_J. Recueil 1973, p. 7)1. .

2. La compétence de la Cour est basée sur l’article 11 du statut du
Tribunal administratif des Nations Unies d’après lequel le Comité des
demandes de réformation de jugements du Tribunal administratif peut
prier la Cour de donner un avis consultatif sur certaines questions. Cet
article 11 s’est inspiré de l’article XII du statut du Tribunal administratif
de l'Organisation internationale du Travail, selon lequel la question de
la validité de certaines décisions rendues par le Tribunal peut être soumise
par le Conseil exécutif de l'OIT, pour avis consultatif, à la Cour interna-
tionale de Justice.

Avant 1955, personne ne semble avoir soutenu que l’article XII n’était
pas juridiquement valable ou qu’il se trouvait d’une manière ou d’une

1 Comme j'ai eu l’occasion de le dire, le caractère volontaire de la juridiction de la
Cour ne joue pas en ce qui concerne les avis consultatifs (opinion individuelle, C.L.J.
Recueil 1971, p. 174). Selon moi l’article 68 du Statut ne permet d’appliquer aux avis
les règles propres à la matière contentieuse qu’avec la réserve implicite que ces règles
ne doivent pas être inconciliables avec la nature des avis.

112
-

275 DEMANDE DE REFORMATION (OP. DISS. DE CASTRO)

autre en contradiction avec les dispositions de la Charte des Nations
Unies ou du Statut de la Cour.

3. Les doutes sur la compétence de la Cour ont pris naissance avec le
projet d’amendements au statut du Tribunal administratif des Nations
Unies et l’établissement d’une voie de recours sous la forme d’un avis de
la Cour. Ce projet d’amendement a son origine dans la crise grave provo-
quée par des jugements que le Tribunal a rendus en 1953 en faveur de
fonctionnaires de nationalité américaine accusés de subversion. De là la
tournure politique des débats au Comité spécial chargé d’étudier la
question de la réformation des jugements du Tribunal administratif, à la
Cinquième Commission et à l’Assemblée générale. On n’en a pas moins,
dans cette polémique, invoqué des arguments juridiques relatifs a la
compétence de la Cour. Ils ne doivent pas être négligés. Un des auteurs du
projet d’amendements a fait observer — et d’autres l'ont répété après lui
— qu’en fin de compte ce sera à la Cour de statuer sur sa propre compé-
tence pour donner un avis consultatif.

Il n’est donc pas étrange que des doutes aient persisté sur la compé-
tence de Ja Cour, même après la résolution 957 (X) de l’Assemblée géné-
rale en date du 8 novembre 1955 ajoutant les nouveaux articles 11 et 12
au statut du Tribunal administratif des Nations Unies. I] convient d’exa-
-miner les objections soulevées contre la compétence de la Cour. Celles
que je connais ne me paraissent pas convaincantes.

4. Le système de l’article 11 du statut du Tribunal administratif des
Nations Unies (comme celui de l’article XII du statut du Tribunal ad-
ministratif de l’OIT) peut être critiqué de lege ferenda, comme étant une
«procédure hybride» ou «un pseudo avis consultatif»! ; la procédure con-
sultative se présente comme faisant en quelque sorte fonction de recours
en cassation (à l'égard de l'Organisation, du Tribunal administratif et du
Secrétaire général) dans une affaire entre l'Organisation et un de ses
fonctionnaires. Mais cet artifice ne mérite pas la qualification de fraude à
la loi. C’est un développement licite de la loi, à la manière de la common
law ou du préteur à Rome; il consiste à utiliser des dispositions en vigueur
à de nouvelles fins. L’article 11 n’est pas contra legem. Aucune règle de la
Charte ou du Statut de la Cour n’interdit de donner l’avis?. Certes la
force qui sera conférée à l’avis dépasse la portée attachée par la Charte et
le Statut à un avis consultatif mais cette force a sa source en dehors de la
Charte et du Statut. La suite à donner à l’avis de la Cour par le Secrétaire
général ou le Tribunal administratif « n’affecte en rien le mode selon
lequel la Cour fonctionne: celui-ci reste fixé par son Statut et son Règle-
ment. Elle n’affecte ni le raisonnement par lequel la Cour formera son
opinion, ni le contenu de l’avis lui-même. Par conséquent, le fait que
Pavis de la Cour sera accepté comme ayant force obligatoire ne fait pas
obstacle à ce que suite soit donnée à la demande d’avis.» (Jugements du

1 M°° Bastid y voit «une adaptation exceptionnelle des règles généralement appli-
cables à la Cour» dans «Le Tribunal administratif des Nations Unies», Conseil d'Etat,
Etudes et documents, 1969, fascicule n° 22, p. 20, note 1.

2 Sur cette affirmation, voir les paragraphes 5 et suivants.

113
276 DEMANDE DE RÉFORMATION (OP. DISS. DE CASTRO)

Tribunal administratif de l'OIT sur requêtes contre l’Unesco, avis consul-
tatif, C.IJ. Recueil 1956, p. 84.)

La Cour rend un avis doté de la force limitée qui lui est propre. Celle
que des dispositions, accords, statuts ou règlements des Etats ou des
organisations peuvent accorder à l’avis pre ou post facto ne diminue ni
n’élargit la compétence de la Cour.

5. La critique basée sur le caractère impératif de l’article 34 du Statut
ne porte pas. Il s’agit là d’une règle limitée aux affaires contentieuses, aux
différends entre Etats, qui n’affecte pas les avis consultatifs.

6. Un doute plus fondé est le suivant: est-il légitime que le Comité des
demandes de réformation de jugements du Tribunal administratif des
Nations Unies prie la Cour de donner un avis consultatif (article 11 du
statut du Tribunal)?

En faveur d’une réponse négative, il est allégué que la Charte (article
96) et le Statut (article 65) ne donnent le droit de demander à la Cour des
avis consultatifs qu’à des organes et institutions spécialisées déjà en
existence, ayant déjà une personnalité propre (le texte aiiglais dit body)
et en aucun cas ne confèrent cette faculté à un comité composé d’Etats
Membres, institué dans le seul but de demander à la Cour des avis con-
sultatifs.

7. L'article 11 du statut du Tribunal administratif des Nations Unies
dispose dans son paragraphe 4 qu’aux fins de l’article 11 il est créé un co-
mité, autorisé en vertu du paragraphe 2 de l’article 96 de la Charte à
demander des avis consultatifs à la Cour. L’article 11 a été adopté par la
résolution 957 (X) de l’Assemblée générale. Or une résolution «émanant
d’un organe des Nations Unies régulièrement constitué, prise conformé-
ment à son règlement et déclarée adoptée par son président, doit être
présumée valable» (C.I.J. Recueil 1971, p. 22). La présomption de vali-
dité quant aux pouvoirs conférés au comité par l’article 11 trouve un
appui solide dans la lettre comme dans les buts de la Charte des Nations
Unies et du Statut.

La qualité pour demander des avis est accordée à l’Assemblée générale,
au Conseil de sécurité et à tous autres organes de l'Organisation et ins-
titutions spécialisées qui reçoivent, à un moment quelconque, une auto-
risation à cet effet de l’Assemblée générale (article 96 de la Charte). Il n’y
a pas de restrictions ratione temporis. Des organisations, organes ou ins-
titutions à venir (article 65 du Statut) pourront jouir du droit de deman-
der des avis à la Cour.

Les organes qui peuvent être autorisés à demander des avis ne sont pas
seulement les organes principaux des Nations Unies; ce sont aussi les
organismes secondaires ou instruments administratifs au moyen des-
quels les organisations peuvent exercer leurs droits, par exemple le Con-

114
277 DEMANDE DE RÉFORMATION (OP. DISS. DE CASTRO)

seil d'administration de l'OIT ou le Conseil exécutif de l’Unesco. Il me
semble que l’Assemblée générale, qui a le pouvoir de demander des avis et
d’autoriser d’autres organes et institutions spécialisées à le faire, qui a
aussi le pouvoir de créer des organes subsidiaires (article 22 de la Charte),
peut accorder à ces organes ou à un des éléments de son administration le
droit de solliciter des avis consultatifs (in eo quod plus sit, semper in est et
minus, D. 50, 17, 110)1. L'Assemblée générale peut exercer ses droits soit
par elle-même soit en les attribuant à un organe déterminé (potest quis,
per alium, quod potest facere per se ipsum), en l'occurrence au Comité des
demandes de réformation 2.

Malgré ce qui précède, la validité de la règle de l’article 11 conférant
au Comité des demandes de réformation le droit de solliciter des avis a
été mise en doute, sans raison valable je pense. Le Comité a vraiment une
nature spéciale 3. Mais cela tient, pour ce qui nous importe ici, à ce qu’il
est un organe indépendant par rapport au système d’organisation judi-
ciaire des Nations Unies. L'article [1 vise à l'intégrer dans ce système. Le
Comité est un organe complémentaire du Tribunal administratif; il est
établi afin que la fonction judiciaire du Tribunal soit assurée avec plus de
garanties. Les Nations Unies ont attribué des fonctions spécifiques au
Tribunal et au Comité, en leur conférant le statut d’organes indépen-
dants. C’est ce que les Etats font pour leur part quand tls créent une orga-
nisation judiciaire dotée d’organes indépendants et coordonnés 4.

Je ne crois pas non plus qu’on soit fondé à dénier au Comité le droit de
demander à la Cour des avis consultatifs sur des questions juridiques qui
se poseraient dans le cadre de son activité (Charte, article 96, paragraphe
2) pour la raison qu’il n’a pas une activité d’organe ou qu’il n’a pas une
activité qui lui soit propre. Le Comité a une activité, à savoir décider si la
contestation opposée au jugement du Tribunal repose sur des bases
sérieuses, et, dans l’affirmative, prier la Cour de donner un avis consul-
tatif. Je ne vois pas de raison valable d’exiger que, pour être considéré
comme un organe au regard de l’article 96 de la Charte, l’organe dont il
s’agit ait une activité d’une certaine étendue. Le Comité n’est pas un or-
gane étranger au Tribunal administratif, c’est un organe complémentaire,
établi afin que le Tribunal administratif exerce sa fonction avec plus de

1 La Cour dit que l’Assemblée générale a le pouvoir d’amender le statut du Tribunal
administratif et «de prévoir des voies de recours devant un autre organe» {C.I.J. Recueil
1954, p. 56).

2 Il est créé afin de pouvoir demander des avis consultatifs.

3 Sur la nature du Comité, comparer A. M. Del Vecchio, II Tribunale amministrativo
delle Nazioni Unite, 1972, p. 172 et suiv.

4 On a dit que l'Organisation est «représentée par un de ses organes», le Comité des
demandes de réformation (voir Dehaussy, «La procédure de réformation des juge-
ments du Tribunal administratif des Nations Unies», Annuaire français de droit inter-
national, 1956, p. 476). L'expression est équivoque; plutôt que représentation, il y a
création d’un organe pour mieux répondre aux besoins de l’Organisation des Nations

nies.

115
278 DEMANDE DE RÉFORMATION (OP. DISS. DE CASTRO)

garanties. L'Assemblée générale a attribué des fonctions au Tribunal et au
Comité en les établissant comme des organes coordonnés.

8. L'observation maintes fois formulée sur la condition politique des
membres du Comité et le fait qu’ils peuvent ne pas être des juristes ne
tient pas. Il suffit de rappeler que la Charte donne en premier lieu le droit
de demander des avis à l’Assemblée générale et au Conseil de sécurité
dont le caractère politique n’est pas douteux.

Il faut remarquer aussi que l’expression «condition politique» peut
être équivoque. On dit d’un organe dont les membres sont nommés par
des Etats qu’il a un caractère politique. Mais il n’est pas juste de le
qualifier ainsi lorsqu'il exerce des fonctions judiciaires. Il n’est pas
difficile de montrer par des exemples qu’il convient de distinguer entre
nomination et fonction; ainsi dans quelques Etats le ministère public fait
le filtrage des recours en cassation et il le fait en tant qu’organe judiciaire.
Au moment de décider si une suite sera ou non donnée à la demande d’un
fonctionnaire tendant à prier la Cour de rendre un avis consultatif, les
membres du Comité ne font pas œuvre politique, ils font et ils doivent
faire œuvre judiciaire.

9, L’apaisement des différends politiques de l’année 1953 semblait
avoir fait oublier les objections à la compétence de la Cour résultant de
l’article 11 du statut du Tribunal administratif des Nations Unies.

L’avis de la Cour relatif aux Jugements du Tribunal administratif de
POIT sur requêtes contre Unesco (C.1.J. Recueil 1956) a pu paraître
décisif dans le même sens. La Cour a eu à décider en 1956 une question
pratiquement identique à celle qui se pose en la présente affaire, celle de
sa compétence en vertu de l’article XII du statut du Tribunal adminis-
tratif de l'OIT. Dans l’avis précité de 1956, la Cour ne voit d’obstacle à la
compétence que lui confère l’article XII ni dans la Charte ni dans le
Statut de la Cour. La demande d’avis porte bien sur une question juri-
dique, posée dans le cadre de l’activité de Organisation. Le seul doute
naît de ce que «le caractère judiciaire» de la Cour impose le respect du
«principe de légalité entre les parties», qui découle des exigences d’une
bonne administration de la justice; mais, comme la Cour le dit, «ces
exigences n’ont pas été compromises en l’espèce par le fait que les obser-
vations écrites formulées au nom des fonctionnaires ont été présentées
par l’intermédiaire de I’Unesco ... [et] bien qu’il n’y ait pas de procédure
orale, la Cour ... a reçu des informations adéquates» (C.I.J. Recueil
1956, p. 86).

MM. Winiarski et Klaestad et sir Muhammad Zafrulla Khan, dans
leurs opinions individuelles, montrent leur préoccupation de voir l’éga-
lité des parties assurée devant le juge, mais ils n’expriment pas de doutes
sur la compétence de la Cour. M. Hackworth, dans son opinion dissi-

116
279 DEMANDE DE RÉFORMATION (OP. DISS. DE CASTRO)

dente, commence par dire qu’il se rallie «à la conclusion de la Cour
qu’elle est compétente pour donner son avis consultatif en réponse à la
demande de l'Organisation des Nations Unies pour l'éducation, la
science et la culture et que la Cour a le devoir de ce faire» (ibid., p. 116).
M. Hackworth, comme MM. Badawi et Read, étaie son dissentiment sur
un raisonnement concernant l’incompétence du Tribunal administratif de
VOIT pour traiter de la matière en jeu dans l’affaire.

10. L'article 11 du statut du Tribunal administratif des Nations Unies
a essayé de sauvegarder le principe de l’égalité dans le procès en impo-
sant au Secrétaire général l'obligation de transmettre à la Cour l'opinion
de la personne qui a été l’objet du jugement. L'Assemblée générale, de son
côté, recommande dans sa résolution 957 (X) que «les Etats Membres et
le Secrétaire général s’abstiennent de présenter des exposés oraux à la
Cour internationale de Justice, à l’occasion d’une procédure engagée
conformément au nouvel article 11 du statut du Tribunal administratif
des Nations Unies».

11. L'autorité de l’avis de 1956 intéressant l’Unesco et la justesse de ses
motifs expliquent que des auteurs éminents, comme Rosenne et Mme
Bastid, n’expriment pas, quand ils étudient l’articie 11 du statut du
Tribunal administratif des Nations Unies, le moindre doute sur le droit
du Comité des demandes de réformation de demander des avis à la Cour
et sur la compétence de la Cour pour donner des avis; ils ne citent même
pas les objections à la compétence de Ja Cour examinées plus haut
(paragraphes 4-8)1.

Je ne vois pas non plus de motifs pour modifier à présent le critère de la
Cour.

B. Opportunité de donner l'avis

12. La Cour peut donner un avis consultatif (article 65 du Statut); elle
peut donc ne pas le donner. Mais le refus de la Cour ne peut pas être
arbitraire; il doit être fondé sur de bonnes et fortes raisons. La Cour n’a
pas refusé de donner un avis sollicité par un organe autorisé à ce faire; il
n’y a qu'une exception qui remonte à la Cour permanente et vise le cas
très spécial du Statut de la Carélie orientale (avis consultatif, 1923,
C.P.J.I. série B n° 5)2.

On a fait observer que la fonction attribuée à la Cour par l’article 11 du
statut du Tribunal administratif des Nations Unies n’est pas conforme à
la dignité et au prestige de la Cour. On peut répondre à cela que ta di-
gnité d’un organe judiciaire ne se mesure pas à la condition des justiciables
— Etats ou personnes privées —, elle résulte de sa contribution au main-
tien de la justice.

1 Rosenne, The Law and Practice of the International Court, 1965, vol. II, p. 686-690;
M Bastid, loc. cit., p. 19-21; voir aussi Del Vecchio, loc. cit., p. 163-184. Dans The
United Nations Administrative Tribunal, 1966, p. 92, Koh se référe aux discussions mais
sans contester la compétence de la Cour. Dehaussy ne doute pas de la compétence de
Ja Cour, malgré ses réserves de lege ferenda, loc. cit., p. 479.

2 Sur cet avis, voir mon opinion individuelle dans C.I.J. Recueil 1971, p. 171.

117
280 DEMANDE DE RÉFORMATION (OP. DISS. DE CASTRO)

13. «Il est vrai que la Cour pourrait, de sa propre initiative, user du
pouvoir discrétionnaire que lui confère l’article 65, paragraphe 1, du
Statut et ne pas donner suite à la demande d’avis consultatif. Lorsqu’elle
examine cette possibilité, la Cour ne doit pas perdre de vue qu’ «en prin-
cipe la réponse à une demande d’avis ne doit pas être refusée» (C.LJ.
Recueil 1951, p. 19). La Cour s’est demandé, eu égard à sa pratique pas-
sée, si des raisons «décisives» justifieraient un tel refus. Elle n’a pu en
découvrir aucune. Elle estime au surplus qu’en répondant à la requête
non seulement elle resterait «fidèle aux exigences de son caractère judi-
ciaire» (C.I.J. Recueil 1960, p. 153), mais encore elle s’acquitterait de
ses fonctions d’«organe judiciaire principal des Nations Unies» (Charte,
article 92)» (C.I.J. Recueil 1971, p. 271.)

14. Dans l'affaire intéressant l'Unesco, la Cour, après avoir examiné
le caractère particulier de la procédure prévue à l’article XIT du statut du
Tribunal administratif de l'OIT — qui est très proche de l’article 11 du
statut du Tribunal administratif des Nations Unies — a dit:

«Il semble qu’il n’y ait pas, dans ces conditions [respect du prin-
cipe de légalité entre les parties], de motif déterminant pour que la
Cour refuse de prêter son assistance à la solution d’un problème qui
se pose pour une institution spécialisée des Nations Unies autorisée à
demander à la Cour un avis consultatif. Malgré le caractère permissif
de l'article 65 du Statut relatif aux avis consultatifs, il faudrait des
raisons décisives pour déterminer la Cour à opposer un refus qui
compromettrait le fonctionnement du régime établi par le statut du
Tribunal administratif en vue de la protection juridictionnelle des
fonctionnaires.» (C.I.J. Recueil 1956, p. 86.)

15. On ne peut aussi considérer que la possibilité de faire assurer un
certain contrôle des décisions du Tribunal administratif des Nations
Unies par la Cour, possibilité qu'offre l’article 11 du statut de ce Tribunal,
fait «contribuer la Cour au bon fonctionnement de l’Organisation»
(C.I.J. Recueil 1972, p. 60), et lui permet ainsi d’accomplir sa tâche d’or-
gane des Nations Unies.

C. Application de l'article 11 du statut du Tribunal administratif
des Nations Unies

16. L’article 11 du statut du Tribunal administratif des Nations Unies
confère compétence à la Cour pour donner son avis dans la présente af-
faire et marque ainsi les limites de sa compétence. Aux fins de son applica-
tion par la Cour, il est utile de l’examiner ici.

17. Un Etat Membre, le Secrétaire général ou la personne qui a été
l’objet d’un jugement rendu par le Tribunal administratif a la faculté de

! Dans le même sens, voir mon opinion individuelle dans C.I.J. Recueil 1971, p. 170
et 173.

118
281 DEMANDE DE RÉFORMATION (OP. DISS. DE CASTRO)

contester le jugement et de demander au Comité des demandes de réfor-
mation de prier la Cour de donner un avis consultatif sur la question.
Chaque fois que la Cour est priée de donner un avis consultatif, le Secré-
taire général ou bien donne effet à l’avis de la Cour, ou bien prie le Tri-
bunal administratif de confirmer son jugement initial ou de rendre un
nouveau jugement, conformément à l’avis de la Cour.

La Cour n’est pas appelée à prononcer un nouveau jugement ; elle ne
joue pas par elle-même le rôle d’une cour d’appel ou d’une cour de cassa-
tion. L’avis consultatif étant demandé, la Cour le donne afin de collaborer
d’une manière bien délimitée à la fonction judiciaire du Tribunal ad-
ministratif et de contribuer au meilleur fonctionnement de l'Organisation.

18. L'article 11 a établi un nombre limité de causes permettant de con-
tester le jugement. I] y a donc un numerus clausus des questions sur les-
quelles on peut prier la Cour de donner un avis: on peut contester le juge-
ment en alléguant que le Tribunal a outrepassé sa juridiction ou sa com-
pétence ou n’a pas exercé sa juridiction ou a commis une erreur de droit
concernant les dispositions de la Charte des Nations Unies ou a commis,
dans la procédure, une erreur essentielle qui a provoqué un mal-jugé.

Il est à remarquer que les motifs permettant de contester le jugement
sont des questions de droit, seules questions sur lesquelles la Cour peut
donner des avis (article 96 de la Charte et article 65 du Statut). La Cour
n’a pas compétence pour examiner tous les griefs avancés par la personne
qui conteste le jugement. Elle n’a pas le pouvoir d’étudier à nouveau les
preuves produites au Tribunal administratif, et moins encore d'examiner
des faits ou éléments de preuve qui n’ont pas été soumis à ce Tribunal ou
n'ont pas été considérés par lui !. La Cour se trouve donc dans l’impos-
sibilité juridique de tenir compte de la présentation donnée à l'affaire
dans la version corrigée de l’opinion de M. Mohamed Fasla. C’est cer-
tainement un exposé très brillant mais la Cour ne peut pas le suivre; elle
ne peut pas sortir du cadre de sa compétence. Elle peut moins encore
tenir compte des présomptions, des rumeurs, des on-dit, des «peut-
être», des «sans doute» et des «semble-t-il», dont l’exposé est semé. La
Cour ne saurait davantage prendre note des documents qui n’ont pas été
présentés au Tribunal administratif. Enfin, la Cour ne peut rien dire des
réclamations de M. Fasla qui n’entrent pas dans le cadre de la demande
d’avis; elle ne peut pas outrepasser sa juridiction.

19. Dans l’affaire consultative de 1956 intéressant l'Unesco, il a été
question de la méthode à suivre pour interpréter les dispositions régis-

1 Un des leitmotive de la discussion sur la revision du statut du Tribunal administratif
est que la réformation ne portera pas sur des questions de fait. La Cour aura à consi-
dérer les faits établis par le Tribunal. Elle ne joue pas le rôle d’une cour d’appel; son
rôle a ici une certaine analogie avec celui d’une cour de cassation, car il est limité aux
motifs de contestation allégués par le requérant, qui sont considérés comme sérieux par
le Comité, et aux causes de réformation admises par l’article 11 du statut du Tribunal.

119
282 DEMANDE DE RÉFORMATION (OP. DISS. DE CASTRO)

sant les fonctions du Tribunal administratif de l'OIT. On a invoqué le
caractère international du Tribunal pour aboutir à une interprétation
restrictive. La Cour a répondu sur ce point:

«La Cour ne conteste pas que le Tribunal administratif soit un
tribunal international. Mais ce qui était soumis à ce Tribunal n’était
pas un différend entre Etats. C’était un différend entre un fonction-
naire et l'Unesco. Les considérations qui ont pu être invoquées en
faveur d’une interprétation restrictive des dispositions gouvernant la
compétence d’un tribunal appelé à statuer entre Etats, et déduites de
la souveraineté de ceux-ci, ne se retrouvent pas quand il s’agit d’un
tribunal appelé à statuer sur la requête d’un fonctionnaire contre une
organisation internationale.» (C.I.J. Recueil 1956, p. 97.)

La Cour attire ainsi l’attention sur la manière dont il convient qu’elle
interprète les règles internes des organisations quand elle doit se pronon-
cer sur des questions juridiques pouvant se poser dans le cadre de leur
activité. Le droit applicable aux relations entre le fonctionnaire et l’ad-
ministration d’une organisation internationale a pu étre qualifié d’inter-
national, mais cela afin d’expliquer l’incompétence des tribunaux natio-
naux pour connaitre de ces litiges. Ce ne sont pas de vrais différends inter-
nationaux, ce sont des affaires a régler selon un droit interne — le droit
interne de l’organisation — qui doit être interprété comme tel, conformé-
ment à l’objet et au but des règles qu'il prévoit 1.

20. L’article XII du statut du Tribunal administratif de TOIT donne
au Conseil exécutif, dans le cas de l'Unesco, le droit de soumettre la
question de la validité de la décision du Tribunal, pour avis consultatif, à
la Cour, au cas où il «conteste une décision du Tribunal affirmant sa com-
pétence ou considère qu’une décision dudit Tribunal est viciée par une
faute essentielle dans la procédure suivie».

La faculté accordée au Conseil exécutif de contester les décisions du
Tribunal est très restreinte; on a pu arguer de la lettre de l’article XII
pour soutenir que cette faculté est limitée aux cas d’excès de pouvoir et
d'erreur dans lPapplication des règles sur les formalités procédurales, et
que l’article XII n'offre pas la possibilité de contester une décision du
Tribunal pour mal-jugé au fond.

21. L’article 11 du statut du Tribunal administratif des Nations
Unies suppose un changement complet, « copernicien» peut-on dire, par
rapport à l’article XII du statut du Tribunal administratif de l'OIT.

Le motif politique expliquant que l’on ait proposé le nouvel article 11

1 Le Tribunal administratif tient compte aussi du principe de l’effectivité («must give
the maximum effect to these rules»), voir Koh, loc. cir., p. 84.

120
283 DEMANDE DE RÉFORMATION (OP. DISS. DE CASTRO)

a été d’offrir aux Etats le moyen de contester les jugements du Tribunal.
Mais dans les projets présentés comme dans les débats du Comité spécial
de la Cinquième Commission et de l’Assemblée générale un nouvel esprit
s’est imposé, plus ample et plus juste.

Le droit de contester le jugement du Tribunal cesse d’être un privilège
de l’organe administratif supérieur ; il est accordé certes aux Etats Mem-
bres et au Secrétaire général, mais il l’est aussi à «la personne qui a été
l’objet d’un jugement rendu par le Tribunal». Les fonctionnaires obtien-
nent ainsi le droit de contester les jugements.

Dans les débats qui se sont déroulés aux Nations Unies, les représen-
tants de divers Etats ont tenu à montrer qu’un des buts de la réforme
devait être de renforcer le statut juridique du personnel, de tenir compte
de ses intérêts légitimes, d’assurer aux fonctionnaires la sécurité de l’em-
ploi et de faire en sorte que les droits des fonctionnaires soient stricte-
ment respectés 1.

22. L'article 11 ne se borne pas non plus à permettre la réformation
d’un jugement en raison de vices formels; il considère aussi l’erreur de
droit «concernant les dispositions de la Charte des Nations Unies». Ces
mots ont été interprétés comme ne visant pas «seulement l'interprétation
des dispositions de la Charte, mais aussi l’interprétation ou l'application
des dispositions du statut du personnel édicté en application du chapitre
XV de la Charte» (M. Evans, A/AC.78/SR.10, p. 3); ils visent les ques-
tions mettant en jeu les articles 97, 100 et 101 de la Charte (M. Bender,
ibid., p. 6); ils visent notamment «les cas où l’on se demande s’il faut con-
firmer la façon dont le Secrétaire général a jugé la conduite d’un fonction-
naire du point de vue des normes de travail, de compétence et d’intégrité
requises du personnel de l'Organisation aux termes de l’article 101 de Ia
Charte...» (M. Merrow, Documents officiels de l’Assemblée générale,
dixième session, Cinquième Commission, 494¢ séance, p. 48-49, par. 20) 2.

23. Un changement important par rapport à l’article XIT du statut du
Tribunal administratif de l'OIT est introduit dans le troisième motif de
contestation prévu par l’article 11 du statut du Tribunal administratif
des Nations Unies. Au lieu de «faute essentielle dans la procédure suivie»,
il est dit «ou a commis, dans la procédure, une erreur essentielle qui a
provoqué un mal-jugé». La mention faite du «mal-jugé» résulte d’un
amendement proposé par l'Inde et accepté sans débat 3. Elle a une grande
portée. Grâce à cette formule, la Cour a le moyen d’examiner, dans l’avis
qui lui est demandé, si la décision prise sur le fond par le Tribunal ad-
ministratif est juste.

1 En évitant aussi d’affaiblir l’autorité du Tribunal administratif et de donner des
occasions de gêner le Secrétariat dans l’exercice de ses fonctions.

2 Voir aussi Del Vecchio, loc. cit., p. 168 et suiv.

3 «On a voulu écarter les demandes de réformation fondées sur des erreurs mineures
ou sans conséquences» (Documents officiels de l’ Assemblée générale, dixième session,
Cinquième Commission, 496° séance, p. 59, par. 26).

121
284 DEMANDE DE RÉFORMATION (OP. DISS. DE CASTRO)

24, L'interprétation de chacun dés motifs de réformation énoncés à
l’article 11 doit se faire dans l’esprit qui imprègne cet article dans son
ensemble, de sa référence aux dispositions de la Charte et au mal-jugé.
La Cour aura à considérer l’existence d’un mal-jugé éventuel, et devra
vérifier à cet effet si le jugement respecte les buts et principes de lOrga-
nisation des Nations Unies, les principes généraux de droit (article 38 du
Statut), et spécialement les principes de droit administratif, de droit du
travail (relations entre l'Organisation et les fonctionnaires) et de droit de
la procédure i.

Le membre de phrase «qui a provoqué un mal-jugé» a une valeur en soi.
Il n’y a pas de bonne raison de croire qu’il vise le défaut de procédure
(error in procedendo). On ne peut pas supposer que cette formule soit une
répétition inutile des mots «erreur essentielle». Le mal-jugé considéré est
le mal-jugé sur le fond (error in judicando), le résultat de erreur et non
pas l’erreur même commise dans la procédure.

Je ne vois pas de raisons assez fortes pour empêcher d’interpréter ce
membre de phrase dans le sens littéral, pour en restreindre la portée jus-
qu’à le rendre superflu. Ii n’y a pas non plus de motifs pour attribuer un
tel propos à la délégation indienne et à la majorité de l’Assemblée qui a
voté l’adoption de l’article 11.

La lecture des débats qui ont eu lieu à la Cinquième Commission fait
plutôt penser que l’opinion a évolué en un sens favorable aux droits des
fonctionnaires, et pour une interprétation qui permette de tenir compte
des erreurs de droit, bien que d’une manière très limitée 2. Cette tendance
ne s’est finalement pas concrétisée mais on peut croire qu’elle a joué en
faveur de l’acceptation de la proposition indienne. Celle-ci permet de
donner satis faction dans une certaine mesure au désir exprimé par quel-
ques délégués qui souhaitaient que la Cour rende un avis consultatif pour
résoudre un problème juridique d’une manière équitable pour tous les
intéressés.

IT. QUESTIONS SOUMISES À L’AVIS DE LA COUR

A. Le Tribunal a-t-il omis d'exercer sa juridiction, ainsi que le soutient
M. Fasla?

25. Dans la demande par laquelle il conteste devant le Comité le juge-
ment rendu, le requérant soutient que le Tribunal n’a pas exercé sa juri-

1 L'article 38 du Statut vaut pour les différends entre Etats. Dans son avis, la Cour
applique le droit interne de l'Organisation, qu’elle complète avec les règles du droit
commun des Etats; le Tribunal administratif «s'appuie souvent sur des notions juridi-
ques fondamentales qui ont leur place dans tout système de droit» (M™* Bastid, loc. cit.,
p. 26). Sur l’application des principes généraux de droit et de l’équité, voir Koh, loc. cit.,
p. 82 et 83.

2 Le souci général est d’exclure que la contestation du jugement porte sur des
questions de fait.

122
285 DEMANDE DE REFORMATION (OP. DISS, DE CASTRO)

diction, parce qu’il n’a pas examiné pleinement, c’est-à-dire une à une,
toutes ses plaintes. Le Comité des demandes de réformation a estimé que
la demande de M. Fasla repose sur des «bases sérieuses», onze de ses
membres ayant été d’avis de prier la Cour de donner un avis consultatif
sur la question de l'exercice de sa juridiction par le Tribunal administratif
des Nations Unies.

26. Le sens donné par l’article 11 aux mots «n’a pas exercé sa juridic-
tion» ne semble pas clair. S'agit-il du sens vulgaire et cela veut-il dire que
le Tribunal a omis d’examiner et de statuer sur quelques-unes des plaintes
du requérant? Mais en un sens plus technique cette omission n’est con-
sidérée que comme une erreur ou un vice de procédure. Le Tribunal
n’exerce pas sa juridiction quand il se déclare incompetent, soit que la
question de l’incompétence ait été soulevée par l’un des plaideurs soit
qu’elle ait été soulevée d’ office; en revanche, il exerce sa juridiction même
dans le cas où il commet une erreur dans la procédure en n’examinant
pas une des plaintes du requérant.

La distinction ne semble pas facile à faire en pratique. Dans les écri-
tures de M. Fasla, on tourne la difficulté en blamant le Tribunal parce
qu’il «n’a pas exercé sa juridiction et/ou a commis, dans la procédure, une
erreur essentielle».

Il est vrai que les codes des Etats confondent quelquefois lerreur de
procédure dans le jugement prononcé infra petita (cas d’un jugement dans
lequel le juge ne décide pas tous les points en litige) avec le défaut d’exer-
cice du pouvoir conféré au juge; la raison de cette confusion est que, en
s’abstenant de trancher quelques-uns des points en litige, le juge n’a pas
exercé sa juridiction en ce qui les concerne.

27. Il me semble cependant que l’article 11 envisage la juridiction dans
son sens strict ou technique. L'opposition que l’on constate dans le mem-
bre de phrase «a outrepassé sa juridiction ou sa compétence ou n’a pas
exercé sa juridiction» ! joue en faveur de cette interprétation. A mon avis,
le Tribunal n’a pas nié qu’il avait compétence pour juger l'affaire et il a
accepté de recevoir et de considérer les plaintes de M. Fasla.

C’est sous la rubrique de l’erreur essentielle dans la procédure qu'il faut
examiner la question.

La distinction a une importance pratique. Dans le cas du non-exercice
de la juridiction, il ne saurait être question de mal-jugé; or celui-ci con-
ditionne la possibilité de tenir compte de l’erreur dans la procédure.

1 Dans le texte recommandé par le Comité spécial, on ne frouve pas le passage
«ou n’a pas exercé sa juridiction».

123
286 DEMANDE DE RÉFORMATION (OP. DISS. DE CASTRO)

B. Le Tribunal a-t-il commis, dans la procédure, une erreur essentielle
qui a provoqué un mal-jugé?

28. L'erreur et le mal-jugé. La question ici posée est complexe. L’erreur
essentielle dans la procédure est un motif de réformation si elle provoque
un mal-jugé. Elle ne constitue un tel motif que s’il existe un mal-jugé.

Il semble logique de commencer par examiner s’il y a eu mal-jugé. Si ce
n’est pas le cas, l’erreur dans la procédure, même la plus essentielle, ne
peut être retenue comme motif de réformation.

On doit tenir compte d’abord de ce que la référence au mal-jugé pré-
sente le motif sous un autre aspect. Ce motif perd le caractère formaliste
propre au vice de procédure et prend un caractère de fond en harmonie
avec le respect dû aux dispositions de la Charte.

Il y a une interdépendance étroite entre l’erreur et le mal-jugé. Mais il
n’est pas nécessaire que l’erreur soit cause du mal-jugé, si l’on entend la
causalité d’une manière purement logique ou comme la relation de cause
à effet dans les obligations extra-contractuelles. Il suffit que le mal-jugé
soit provoqué, appelé du dehors (pro-vocare); il suffit que l’erreur soit
l’occasion du mal-jugé (le texte anglais dit: «which has occasioned a
failure of justice»). Des deux éléments du motif, la considération tenant à
la justice du jugement a pris le rôle primordial.

Le mot «provoqué» n’est pas un terme technique. Il a été choisi pour
écarter l'obligation de prouver que l'erreur est la conditio sine qua non du
mal-jugé. Il donne ainsi au Comité des demandes de réformation et en
conséquence à la Cour la possibilité d'appliquer le statut conformément
au bon sens. L’erreur préalable au dommage subi par la victime est à
considérer comme « circonstance favorisant généralement le mal-jugé»;
le lien à établir est l'existence d'une présomption raisonnable que l'erreur
favorise le mal-jugé ou en est l’occasion 1.

29. Les faits à considérer. Pour savoir s’il y a eu mal-jugé, il faut avant
tout relever les faits qui présentent de l'importance en l'espèce. Comme il
est dit plus haut (paragraphe 18), la Cour ne peut pas sortir du cadre de sa
compétence; elle doit s’en tenir aux faits examinés et tenus pour prouvés
dans le jugement n° 158 du Tribunal administratif 2.

30. M. Fasla est entré au service de l'ONU en vertu d’un contrat qui,
après quelques prorogations, devait expirer le 31 décembre 1969.

1 Paul nous dit ef qui occasionem praestat, damnum fecisse videtur, D.9, 2, 30, par. 3.
2 La Cour n'a pas à étudier les allégations de M. Fasla selon lesquelles il a été
persécuté et même châtié pour s’être conduit loyalement envers l'ONU, en dénonçant

les manigances et les abus d’un supérieur, II y a peut-être des indices, mais le fait n’a
pas été dûment exposé et prouvé devant le Tribunal administratif.

124
287 DEMANDE DE REFORMATION (OP. DISS. DE CASTRO)

Le chef de la division du personnel du PNUD a informé M. Fasla,
par une lettre du 22 mai 1969, que, comme le directeur de la gestion
administrative et du budget du PNUD le lui avait expliqué, «tous les
efforts possibles seraient faits pour [lui] trouver un autre poste».

Les possibilités de trouver à un fonctionnaire un autre poste dans
FOrganisation, dans les institutions spécialisées, et même hors des
Nations Unies, dépendent des qualifications et notes du dossier adminis-
tratif et de la fiche analytique individuelle de l'intéressé.

Le dossier de M. Fasla était «incomplet et trompeur» et sa fiche in-
dividuelle «incomplète» (pour reprendre les termes de la Commission
paritaire de recours), en raison de la négligence et de la mauvaise volonté
de quelques fonctionnaires de l’Organisation.

De l'avis du Tribunal, la lettre du 22 mai 1969 constitue «un engage-
ment formel du défendeur de s’employer à chercher un nouvel emploi au
requérant. Un tel engagement de faire «tous les efforts possibles» impli-
que évidemment l’obligation de procéder dans des conditions régulières
et de bonne foi». Le Tribunal estime que cet engagement «n’a pas été
exécuté régulièrement», puisque les informations concernant les services
de M. Fasia comportaient de «graves lacunes», n'étaient pas «complètes
et impartiales ».

Le Tribunal dit que le rapport de septembre 1970, très défavorable au
requérant, ne peut s’expliquer «que par une violence dans les sentiments
et un défaut de maîtrise de soi qui témoignent, en l’espèce, d’un parti pris
de la part du premier notateur»; ce parti pris du premier notateur n’a été
en aucune manière redressé par le deuxième notateur, lequel s’est ap-
proprié les termes du premier et n’a pas tenu compte des informations
favorables à M. Fasla «provenant d’une personne autorisée et chargée
d’une enquête sur la mission au Yémen».

Le Tribunal administratif estime que le parti pris du premier notateur
n’a pas été redressé par le fonctionnaire supérieur «comme il en avait
l'obligation aux termes du Règlement du personnel», que l'Organisation a
toléré qu’un rapport «manifestement inspiré par le parti pris» soit placé
dans le dossier du requérant et utilisé dans la fiche individuelle revisée à
la suite de la recommandation de la Commission paritaire, que le rapport
périodique «est entaché de nullité» et que «le défendeur n’a pas exécuté
dans des conditions raisonnables l’obligation qu’il avait assumée de pro-
céder à la recherche d’un poste pour le requérant !».

1 Le défendeur n’a pas contesté le jugement du Tribunal. Il accepte donc les faits que
celui-ci donne comme prouvés.

Pour bien comprendre les décisions du Tribunal, il faut tenir compte de ce que, dans
la pratique de l'Organisation des Nations Unies et des institutions spécialisées, «les
contrats de durée définie ne sont pas l'équivalent de contrats ordinaires de durée définie
entre employeurs et employés privés» (C.I.J. Recueil 1956, p. 91) et aussi de ce qu’«il
peut y avoir des circonstances dans lesquelles le non-renouvellement d’un contrat de
durée définie constitue un motif valable de réclamation» (ibid., p. 92). Cette pratique se
reflète dans l’article 4.4 du statut du personnel.

Dans le droit interne, les conventions doivent être «exécutées de bonne foi»; elles

125
288 DEMANDE DE RÉFORMATION (OP. DISS. DE CASTRO)

31. Le Tribunal octroie une indemnité, aux lieu et place de l’exécution
de l’obligation que le défendeur avait assumée de procéder à la recherche
d’un poste au requérant. Le Tribunal fixe, comme seule indemnité pour
tous les préjudices subis par M. Fasla, une somme égale au montant net
du traitement de base du requérant pour une période de six mois.

32. Les demandes du requérant. M. Fasla a demandé aussi la réparation
du préjudice subi du fait du parti pris dont il a été victime, l'indemnisation
des souffrances d’ordre affectif et moral à lui infligées, la réparation du
tort que lui a causé la divulgation par le défendeur, à l’intérieur et à l’ex-
térieur de l'ONU, de renseignements incomplets et fallacieux, l’indemni-
sation des dommages à lui causés sur le plan de sa réputation et de son
avenir professionnels |.

33. Le jugement du Tribunal administratif. Le requérant a pu faire deux
griefs au jugement du Tribunal: ne pas avoir pris en considération plu-
sieurs de ses demandes et ne pas avoir octroyé une indemnité satisfaisante
pour les dommages subis et que le Tribunal avait examinés.

34. Le Tribunal, dans l’exposé des faits, n’ignore pas la série des faits
nuisibles au requérant qui ont pour origine la négligence et le parti pris
(conduite dolosive) de quelques fonctionnaires de l'Organisation, mais il
a omis ensuite de statuer sur plusieurs plaintes du requérant fondées en
droit et il a oublié que l’auteur d'un dommage a Pobligation de réparer les
torts qu’il a causés.

35. Selon le Tribunal, l'Organisation a pris l'engagement formel de
s’employer à chercher un nouveau poste à M. Fasla et elle n’a pas pro-
cédé à cet effet «dans des conditions régulières et de bonne foi». Le
Tribunal constate aussi qu’il n’est possible de porter remède à cette situa-
tion que par l'octroi d’une indemnité, et il fixe cette indemnité à une
somme égale au montant net du traitement de base du requérant pour
une période de six mois.

L’indemnisation d’un dommage doit être en rapport avec les pertes et
les préjudices subis; sinon il y a mal-jugé.

36. La lettre du 22 mai 1969 fait naître, selon le Tribunal, l’obiigation
pour le défendeur de s’employer à chercher un nouveau poste au requé-
rant. La Commission paritaire de recours, dans son rapport du 3 juin
1970, fait la recommandation suivante: «Le PNUD devrait continuer de
chercher sérieusement à affecter le requérant à un poste correspondant à

 

«obligent non seulement à ce qui y est exprimé, mais encore à toutes les suites que
l'équité, l'usage ou la loi donnent à l’obligation d’après sa nature» (articles 1134 et 1135
du code civil français). D’ou la légitimité des espoirs nés de la conduite de l'employeur
envers l'employé. En cas d’inexécution, l'obligation se résout en dommages et intérêts.
Ces principes généraux s’appliquent aux relations contractuelles de l'ONU avec ses
fonctionnaires.

1 Je ne mentionne pas ici toutes les réclamations de M. Fasia mais seulement celles
qui, à mon avis, peuvent avoir fait l’objet, dans la procédure, d’une erreur essentielle
ayant provoqué un mal-jugé.

126
289 DEMANDE DE RÉFORMATION (OP. DISS. DE CASTRO)

ses aptitudes soit au PNUD soit dans une autre organisation interna-
tionale». La même Commission estime que «le dossier du requérant est
incomplet et trompeur, et que cela a gravement compromis ses chances
d'obtenir une prolongation de son contrat ou de faire accepter sa candi-
dature à un poste dans d’autres organisations».

La Commission paritaire recommande le versement d’une somme
équivalant au traitement de M. Fasla pour une période de six mois. Cette
recommandation s'explique parce que l’indemnité était fixée eu égard à la
période de six mois qui s'était écoulée entre la fin du contrat du requérant
(31 décembre 1969) et la date du rapport de la Commission (3 juin 1970).
Pendant cette période, on avait à tenir compte des espoirs de M. Fasla de
voir accepter sa candidature dans une organisation internationale. Mais
les recommandations de la Commission ont elles-mêmes donné un nouvel
aliment aux espoirs de M. Fasla qui a pu les conserver légitimement jus-
qu’au jugement du 28 avril 1972.

37. Le Tribunal a constaté que le PNUD n’a pas complètement suivi la
recommandation l’invitant à corriger le dossier et la fiche analytique de
M. Fasla, si bien que cette fiche, si elle avait été diffusée, «n’aurait pas
permis d’obtenir de meilleurs résultats auprès d'éventuels employeurs que
celle qui avait été établie en 19691».

Le Tribunal arrive à la conclusion que le défendeur n’a pas exécuté
l’obligation qu’il avait assumée de procéder à la recherche d’un poste pour
M. Fasla, et il constate aussi «qu’il n’est pas possible de porter remède à
cette situation par l’annulation de la décision contestée ou en ordonnant
l'exécution de l'obligation contractée en 1969».

38. Il est constaté que, par la négligence et la mauvaise volonté du
défendeur, et malgré ses promesses, M. Fasla n’a pu obtenir un poste dans
l'Organisation et a été mis dans l'impossibilité pratique d'obtenir un poste
ailleurs.

39. Le Tribunal a le pouvoir et le devoir de fixer le montant du pré-
judice subi, au cas où l’exécution de l'obligation invoquée ne serait pas
possible. Vu l’impossibilité d'exécuter les obligations prises par l’Organi-
sation envers M. Fasla (selon ce que le Tribunal a déclaré) et l’existence de
très graves préjudices, le Tribunal doit accorder une indemnité adéquate.

Conformément aux principes de droit, l’existence de dommages dus à
une faute entraîne l’obligation de réparer. Au cas où la réparation en na-
ture n’est pas possible, soit que le débiteur ne puisse pas soit qu’il ne
veuille pas exécuter (nemo potest praecise cogi ad factum), il y a répara-
tion sous la forme d’un équivalent. Cette réparation doit couvrir le
damnum emergens et le lucrum cessans. Le montant doit être tel qu’il place
la victime dans la situation la plus proche possible de celle où elle se serait
trouvée s’il n’y avait pas eu faute du défendeur et cette responsabilité doit

1 Le Tribunal a considéré comme irréversible la décision prise par l’administration
de l'Organisation de n’employer en aucun cas M. Fasla.

127
290 DEMANDE DE RÉFORMATION (OP. DISS. DE CASTRO)

jouer d’une manière plus sévère encore si le dommage est le résultat d’une
conduite dolosive.

Le Tribunal administratif des Nations Unies estime que la promesse
faite à M. Fasla dans la lettre du 22 mai 1969 n’est pas tenue et qu’elle ne
peut plus l’être, et cela par la faute et la mauvaise volonté du défendeur.
L’expectative née d’une telle promesse est fortifiée par le rapport de la
Commission paritaire de recours (3 juin 1970) et elle est vivante jusqu’à la
date du jugement (28 avril 1972). Le dommage subi par M. Fasla consiste
donc en la perte de son traitement jusqu’à cette dernière date, après la-
quelle ii devait chercher un poste hors de l'Organisation. Il faut aussi con-
sidérer les préjudices et la perte du traitement pendant la période dont il
avait besoin pour trouver un autre poste 1.

On doit noter que le Tribunal administratif a oublié d'examiner d’au-
tres plaintes relatives aux dommages subis par M. Fasla. Il laisse de
côté, sans mot dire, les dommages et préjudices résultant de l'atteinte à
l'honneur professionnel de M. Fasla, qui ont leur source dans la nature
mensongère du dossier et de la fiche analytique non corrigés; c’est là une
faute grave dont l'Organisation est responsable.

Il est vrai que, selon une règle anormale et inéquitable (odiosa sunt
restringenda) du statut du Tribunal administratif des Nations Unies,
l'indemnité à accorder ne peut être supérieure au montant du traitement
de base du requérant pour une période de deux ans. Cependant, le Tri-
bunal peut, dans des cas exceptionnels, ordonner le versement d’une
indemnité plus élevée (article 9, paragraphe 1).

Dans l'affaire portée devant la Cour, les préjudices causés à M. Fasla
ont un caractère exceptionnel par leur origine et leur étendue; il y a eu
inaccomplissement d’une promesse et de graves dommages à la carrière et
à la réputation professionnelles de M. Fasla, dommages qui résultent
pour lui de la conduite fautive et dolosive de fonctionnaires de l’Organisa-
tion.

Le Tribunal administratif semble donc avoir mal jugé en limitant l’in-
demnité accordée au montant de six mois de traitement; il aurait dû la
fixer à «ce que la Cour a, en d’autres circonstances, appelé la juste mesure
de la réparation, le chiffre raisonnable de celle-ci» (C.1.J. Recueil 1956,
p. 100, citant CLES. Recueil 1949, p. 249).

40. L’erreur dans la procédure. On reproche au Tribunal de ne pas
avoir examiné toutes les demandes du requérant, en particulier les de-
mandes de réparation concernant les préjudices causés à M. Fasla sur le

1 Pour fixer le montant du préjudice subi, le Tribunal administratif des Nations Unies
dit qu’il doit rechercher «dans quelle mesure la requérante pouvait compter conserver
son emploi, eu égard aux termes et à la nature de son contrat, aux dispositions du
Statut et du Règlement du personnel et enfin aux faits de la cause; il doit apprécier les
chances qu’a la requérante de gagner sa vie après la cessation de son emploi à l’Organi-
sation des Nations Unies» (affaire Eldridge, Jugements du Tribunal administratif des
Nations Unies, jugement n° 39, 1953, p. 184; passage cité dans Koh, oc. cit., p. 85,
note 134).

128
291 DEMANDE DE RÉFORMATION (OP. DISS. DE CASTRO)

plan de l’avenir et de la réputation professionnels et les souffrances d’ordre
affectif et moral dont il a été victime, préjudices et souffrances dus à la
faute du défendeur.

On reproche aussi au Tribunal de ne pas avoir examiné ces demandes,
de les avoir rejetées globalement et sans discrimination, sans les motiver,
quand il a dit rejeter «les autres demandes».

41. Les erreurs essentielles dans la procédure. Le droit de la procédure
considère comme une erreur essentielle la non-conformité entre ce qui
fait l’objet de la requête et le jugement.

Un jugement peut être vicié par excès (ultra petita) ou par défaut
(infra aut minus petita). 11 l’est par défaut «s’il a été omis de prononcer
sur l’un des chefs de la demande !». Le juge doit statuer d’après le petitum
de la requête (sententia debet esse conformis libelli), et le jugement ne
doit négliger aucune des demandes présentées dans les conclusions des
parties. Le juge n’accomplit pas son devoir (judex decidere debet) quand
il omet de statuer sur une des causae petendi de la requête {non est judex
minus petita partium).

En droit interne, ce défaut est estimé d’une telle gravité qu'il ouvre le
recours de la requête civile et du pourvoi en cassation. Il y a tout lieu de le
qualifier d’erreur essentielle dans la procédure.

42, L'erreur de procédure est essentielle aussi en ce qu’elle provoque le
mal-jugé.

Le préjudice moral doit être réparé selon les principes généraux de droit
et cette réparation est la garantie des droits de l’homme. Son importance
juridique est bien connue. La Charte des Nations Uries commence en
proclamant sa foi dans «les droits fondamentaux de l’homme, dans la
dignité et la valeur de la personne humaine», doctrine développée dans la
Déclaration universelle des droits de l’homme, selon laquelle «nul ne
sera l’objet d’atteintes à son honneur et à sa réputation», et «toute per-
sonne a droit à la protection de la loi contre de telles atteintes» 2. La
protection due à la dignité de la personne s'applique à l’honneur et la
réputation professionnelle. Or le Tribunal n’a pas examiné l'atteinte à
Phonneur et à la renommée professionnelle de M. Fasla et ce défaut a
influencé le jugement dans son ensemble; il a complètement faussé la
manière dont toute l’affaire a été envisagée.

43. Le Tribunal considère les demandes de M. Fasla comme fondées
sur l’inaccomplissement de la promesse de l’administration de faire tout

1 C'est ainsi que l’article 480 du code de procédure civile français de 1806 formule le
principe; je cite le code français parce que beaucoup d’autres codes, que je n’indique
pas pour ne pas alourdir mon opinion, ont été rédigés sur son modèle. Voir aussi une
remarque incidente figurant dans C.L.J. Recueil 1950, p. 402.

2 Sur les droits fondamentaux de la personne humaine, voir C.I.J. Recueil 1970,
p. 32. Le Tribunal administratif de la Société des Nations reconnaît a contrario le droit
à une indemnité pour préjudice moral: jugement n° 13, 7 mars 1934. Le jugement n° 99
(affaire M.A.) du Tribunal administratif des Nations Unies décide le versement d'une
indemnité en raison d’un préjudice moral (voir M™* Bastid, loc. cit., p. 27).

129
292 DEMANDE DE RÉFORMATION (OP. DISS. DE CASTRO)

son possible pour lui trouver un poste dans l'Organisation. Mais procéder
ainsi, c’est mal envisager l’affaire.

Ce n’est pas l’inaccomplissement de la promesse qui importe le plus.
Le nœud de la question est le fait que l’honneur professionnel de M. Fasla
a été atteint, en raison de la conduite fautive et dolosive de certains fonc-
tionnaires, conduite dont l'Organisation assume la responsabilité et qui a
entraîné le manquement à la promesse. Mais aussi et surtout l'atteinte à
l’honneur professionnel de M. Fasla est à l’origine des dommages écono-
miques et moraux qu’il a subis; elle a été l’obstacle insurmontable qui a
empêché de lui procurer un poste à Organisation ou de lui en trouver un
hors de Organisation.

Le Tribunal n’a pas considéré directement la demande d’indemnisation
pour préjudice à l’honneur professionnel; c’est la seule manière d’expli-
quer qu’il limite à six mois de traitement l’indemnité accordée.

44. Dans l'exposé écrit du défendeur présenté à la Cour, il est dit que
le Tribunal a tenu compte de la demande de M. Fasla en réparation du
tort causé à sa réputation et à son avenir professionnels parce que le juge-
ment du Tribunal fait état de cette demande dans lexposé des faits
(paragraphe 27).

L’argument du défendeur porte à faux. Le jugement n’est pas incri-
miné en raison d’un exposé incomplet des faits. Le reproche adressé au
Tribunal est qu’il a omis d'examiner et de se prononcer dans son jugement
sur un des chefs de la demande, celui qui est le point central de l'affaire. Il
a commis ainsi, dans la procédure, une erreur essentielle qui a provoqué
un mal-jugé.

45. Dans son exposé à la Cour, le défendeur invoque le point 4 du
dispositif du jugement du Tribunal («les autres demandes sont rejetées »)
pour conclure que le Tribunal a exercé pleinement sa juridiction par
rapport aux demandes qui lui étaient soumises (paragraphe 30).

A mon avis (voir paragraphe 27 ci-dessus), le Tribunal a exercé sa
juridiction, mais en commettant une erreur de procédure. Il n’a pas statué
sur chacun des chefs de demande et la formule très générale qu’il a
employée ne remédie pas à ce défaut.

46. Pour éviter tout malentendu, j'ajoute en passant qu’il ne faut pas
confondre les défauts ou erreurs qui, s’agissant d’un jugement, sont une
cause de nullité (nullité absolue ou ipso jure) et les fautes ou erreurs qui
ouvrent la voie à une contestation de la validité du jugement devant un
tribunal ou une cour supérieure. Les jugements d’un tribunal ou d’une
cour de dernière instance ne peuvent être contestés en raison de simples
fautes ou erreurs de procédure.

47, La décision d’un tribunal n’est justifiée que lorsqu'elle a un fon-
dement logique dans les motifs et conclusions qu’elle contient.

Le défendeur allègue que la non-motivation d’un jugement n’est pas une
erreur de procédure pouvant entraîner la réformation parce que l’article
11 du statut du Tribunal administratif ne la mentionne pas expressément,
et cela bien que, dans le document de travail présenté par le Secrétaire

130
293 DEMANDE DE RÉFORMATION (OP. DISS. DE CASTRO)

général, on ait inclus «l’absence de motif» parmi les causes de contesta-
tion (voir paragraphe 102 de l’exposé écrit renvoyant au document des
Nations Unies A/2909, annexe II A, paragraphe 53). Il allègue aussi
qu’en tout cas ce n’est pas une faute de procédure assez grave pour donner
lieu à un mal-jugé (paragraphe 104).

48. Ces arguments du défendeur ne me semblent pas convaincants. Le
fait de ne pas citer l’absence de motif, dans l’énumération des causes
d’une éventuelle réformation, n’exclut pas que cette absence constitue
une erreur de procédure. L’article 11 du statut du Tribunal administratif
des Nations Unies où figurent les mots «une erreur essentielle» dans la
procédure, vise toutes les erreurs essentielles dans la procédure, et le
caractère d'erreur essentielle que revêt la non-motivation dans la procé-
dure du Tribunal administratif est manifeste. L'article 10, paragraphe 3,
du statut qui dit: «Les jugements sont motivés» le confirme bien 1.

49. Les motifs, considérants ou attendus des arrêts et jugements ne sont
pas de simples ornements. L’exigence formulée par les lois comme par le
statut du Tribunal administratif des Nations Unies de motiver les juge-
ments découle de la nature même de la fonction judiciaire. «Il est de
l'essence même des décisions judiciaires d’être motivées 2.»

50. L'article 52 de la Convention pour le règlement des différends
relatifs aux investissements entre Etats et ressortissants d’autres Etats
établit que chacune des parties peut demander l’annulation de la sentence
pour «défaut de motifs». L’exposé écrit présenté au nom du Secrétaire
général invoque cet article pour renforcer son argument selon lequel le
fait de ne pas avoir mentionné l'insuffisance de motifs à l’article 11 du
statut signifie que cette insuffisance n’est pas une raison valable de con-
tester le jugement (paragraphe 40).

I me semble que l’article 52 cité est plutôt une manifestation du
caractère général du principe d’après lequel il est de l'essence des juge-
ments d’être motivés. Le silence de l’article 11 du statut au sujet des
motifs tend à éviter une redite; une telle mention est inutile car l’article 10
du statut en fait une condition requise pour que les jugements soient en
bonne et due forme.

51. On a toujours et partout reconnu l'importance de la motivation
des jugements. Francis Bacon déjà avait dit judices sententiae suae
ratione adducant (Aph. 38). Les plus anciens codes de procédure exigent

! Voir aussi article 9, paragraphe |, in fine. Le but de ces articles est d’«inciter le
Tribunal à veiller à la motivation de ses jugements et à la prudence de ses solutions»
(M Bastid, loc. cit., p. 20); cela importe d’autant plus que, parmi les membres du
Tribunal administratif, «très peu ont eu une expérience de juge» (ibid., p. 25).

? Conclusions Letourneur (C.E. 27 janvier 1950), citation tirée de Juret, « Obser-
vations sur la motivation des décisions juridictionnelles internationales», Revue géné-
rale de droit international public, 1960, p. 519.

131
294 DEMANDE DE RÉFORMATION (OP. DISS. DE CASTRO)

aussi que les jugements soient motivés 1. La Cour considère que la motiva-
tion est une condition propre aux jugements d’une cour de justice et aux
sentences des arbitres 2. Et on a pu à bon droit conclure que «dire que la
motivation est de nos jours obligatoire parce qu’indispensable devient
banal3».

52. Le juge ne décide pas en vertu d’un pouvoir discrétionnaire (ex
voluntate) mais selon la loi (ex ratione legis), ce qu’il montre bien en
motivant les arréts. Les motifs sont la prémisse logique du jugement. Un
jugement sans motif ou insuffisamment motivé apparait comme une
décision arbitraire et non comme un vrai jugement 4.

Motiver les jugements a un autre but: les motifs permettent aussi aux
parties de connaitre les raisons des décisions judiciaires et de savoir ainsi
quelles possibilités elles ont de contester le jugement en appel ou en cas-
sation et, le cas échéant, la maniére de le faire.

La Cour permanente a dit: «toutes les parties d’un jugement visant les
points en litige s’expliquent et se complètent l’une l’autre et doivent
être prises en considération, afin d'établir la portée et le sens précis du
dispositif» (C.P.J.1. série B n° 11, p. 30).

53. Dans l'affaire devant la Cour, le rejet en bloc et sans motifs par le
jugement du Tribunal administratif des plaintes du requérant — et des
plaintes d’importance fondamentale — est en soi une erreur dans la
procédure; mais cela fait ressortir aussi une autre erreur dans la procé-
dure, tenant 4 ce que le jugement a omis de se prononcer sur certains
chefs de la demande.

54. Le défendeur allégue dans son exposé (paragraphe 105) que, selon
la Cour, quelles que soient les fautes procédurales que le Tribunal ait pu
commettre, il n’y a pas lieu de les examiner, alors surtout que les irré-
gularités alléguées ne constituent pas une «atteinte fondamentale aux
exigences d’une bonne procédure» (Appel concernant la compétence du
Conseil de POACI, C.LJ. Recueil 1972, p. 69).

Il faut observer que l’article 84 de la Convention de ’OACI, appliqué
par la Cour dans l'affaire précitée, ne mentionne pas les irrégularités de
procédure, et qu’au contraire l’article 11 du statut du Tribunal adminis-
tratif, qu’il s’agit d'appliquer à présent, relève expressément l’erreur dans
la procédure. La Cour, dans l’arrêt cité par le défendeur a dit: «les
irrégularités de procédure, à les supposer vérifiées, auront pour seul

1 Ainsi l’article 141 du code de procédure civile français de 1806 (reprenant la loi des
16-24 août 1790).

2 Cette motivation qui a un «caractère essentiellement judiciaire» est requise par
l’article 56, paragraphe 1, du Statut de la Cour (C.1.J. Recueil 1954, p. 52); la sentence
doit être «fondée sur un raisonnement et des explications suffisants» (C.1.J. Recueil
1960, p. 216).

3 Juret, loc. cit., p. 568 et passim.

; 4 Il en est autrement pour d’autres catégories de décisions, judiciaires, administra-
tives ou d’un jury.

132
295 DEMANDE DE REFORMATION (OP. DISS. DE CASTRO)

résultat qu’il [le Conseil] sera parvenu à la décision qui convient d’une
manière erronée: il aura tout de même abouti au bon résultat» (ibid.,
p. 70). A mon avis, non seulement le jugement du Tribunal administratif
est vicié par une erreur essentielle dans la procédure et n’aboutit pas à un
bon résultat, mais encore cette erreur essentielle a provoqué un mal-jugé.

{ Signé) F. DE CASTRO.

133
